Citation Nr: 9918689	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran reports active military service from September 
1945 to September 1966.  These dates of service have not been 
verified.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
the veteran service connection for asbestosis and assigned a 
noncompensable disability evaluation, effective from one year 
prior to the date of the original claim, on the basis of 
medical evidence of record and application of 38 C.F.R. 
§ 3.114.  The veteran appealed, expressing his 
dissatisfaction with the initial rating assigned.  
Subsequently, in June 1995, a rating decision of the RO 
implemented the hearing officer's grant of a 10 percent 
disability evaluation for the service connected disorder, 
effective from one year prior to the date of the original 
claim.

The case was previously before the Board in April 1997 and 
was remanded to the RO.  Following compliance with the 
Board's directives on Remand, the RO has continued the denial 
of the veteran's claim.  The veteran continued his appeal.  
The case is now returned to the Board.

It is noted that in its April 1997 Remand, the Board framed 
the issue now on appeal in terms of the veteran's entitlement 
to an increased rating.  More recently, however, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
set forth on the title page hereinabove.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected asbestosis, as 
demonstrated by most recent VA examination in March 1998, is 
currently manifested by complaints of intermittent episodes 
of bronchitis with symptoms of congestion and coughing, and 
findings of good excursion of the chest wall on inspiration, 
normal breath sounds bilaterally, fine rales over the right 
lung base, no wheezes on forced expiration, and on pulmonary 
function test, a FVC that was 100 percent of predicted, and a 
DLCO (SB) that was 93 percent of predicted, and a diagnosis 
of asbestosis with minimal restrictive lung disease.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the veteran's service connected asbestosis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. 4.1, 4.2, 4.7, 4.10,  4.97, Diagnostic Code 6801 
(1996); Diagnostic Code 6833 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's available service records reveals 
that he had a long period of naval service, that he served on 
numerous naval vessels and that he was exposed to asbestos 
during his service.  The veteran's original claim seeking 
service connection for asbestosis was received in June 1994.

Received in August 1994 were private medical records from the 
Punxsutawney Medical Center, dated from February 1993 through 
July 1994.  These indicated that the veteran was treated 
intermittently for complaints of chest tightness or pain, and 
a productive cough.  In May 1994, there was an assessment of 
either musculoskeletal or pulmonary chest pain.

On VA examination in August 1994, the veteran complained of 
shortness of breath with minor exertion, and a sometimes 
productive cough.  He reported using a Proventil inhaler when 
he experienced shortness of breath.  On examination, the 
veteran was not short of breath.  Lungs were clear to 
percussion and auscultation.  There was no pedal edema or 
cyanosis.  No digital clubbing.  The diagnosis was asbestosis 
by history.  X-ray study revealed pleural calcification and 
scarring in the upper lung field peripherally, with minimal 
fibrocalcific changes.  There was no recent pulmonary 
infiltration or effusion.  Pulmonary function test reported 
normal spirometry results.  Forced Vital Capacity (FVC) 
ranged from 90% to 99% of predicted.  Good patient 
cooperation and effort was noted.

Service connection was granted by a December 1994 rating 
decision and a noncompensable disability evaluation was 
assigned, effective from one year prior to the date of the 
original claim.

In June 1995, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  The veteran testified that when 
he underwent his VA examination, it was a nice summer day and 
he did not have trouble during that kind of weather.  He 
stated his disorder was worse in cold weather.  (See 
Transcript, pp. 2-3).  He reported becoming short of breath 
after one city block if he tried to walk fast.  He indicated 
that when it was damp and cold, his lungs got more easily 
irritated and he started to cough.  (See Transcript, p. 4).  
The veteran also testified that he ran a farm ever since he 
retired from the service, and he indicated he had trouble 
doing work on the farm, especially when it was windy or 
dusty, due to his shortness of breath.  He indicated he used 
a Proventil inhaler when he was short of breath.  (See 
Transcript, pp. 5-6).  He indicated his congestion was 
usually relieved by the inhaler in about 10 minutes.  (See 
Transcript, p. 7).  He indicated he used his inhaler daily 
when it was damp and cold but not when the weather was nice.  
He stated he used the inhaler only when necessary.   He also 
stated that he occasionally had coughing spells, which 
usually produced a yellowish substance.  (See Transcript, 
pp. 8-9).  A complete transcript of the testimony is of 
record.

Based on the evidence of record and the veteran's testimony, 
in June 1995, a rating decision of the RO implemented the 
hearing officer's grant of a 10 percent disability evaluation 
for his disorder, effective from one year prior to the date 
of the original claim.

In July 1997, the veteran submitted additional private 
medical records.  Amongst these records was a record of 
hospitalization at the Punxsutawney Area Hospital in February 
1996, when the veteran reported to the emergency room with 
respiratory complaints and complaints of chest pain.  The 
impression was an attack of acute bronchitis.  X-ray study at 
that time indicated pulmonary asbestosis with no acute 
abnormalities.  The veteran also reported to the hospital in 
May 1997 with similar complaints and the impression was acute 
bronchitis.  X-ray study at that time stated the bilateral 
pleural plaques were constant and lungs were otherwise clear, 
with no other abnormalities noted.

Received in August 1997 were additional private medical 
records from the Punxsutawney Medical Center, dated from 
March 1996 through May 1997.  These indicated that the 
veteran was treated intermittently, every few months, for 
complaints of chest pain, and a productive cough.  In April 
1997, he underwent an X-ray study which reported an 
impression of multiple bilateral calcified pleural plaques 
compatible with asbestosis.  It was stated that the lungs 
were otherwise clear.

The veteran also submitted records from the Punxsutawney Area 
Hospital, dated in January and February 1998, indicating he 
was admitted with an irregular heartbeat and diagnosed with 
uncontrolled atrial fibrillation.  On admission, the veteran 
denied any shortness of breath.  He also denied any cough or 
respiratory infection.  On examination of the chest, lungs 
were with decreased breath sounds, but otherwise, were clear 
to auscultation.  These records were otherwise negative for 
any respiratory complaints and X-ray study of the chest was 
unchanged from prior studies.

The veteran underwent a VA examination in March 1998.  On 
examination, the veteran denied significant dyspnea on 
exertion.  He reported that in the last two years he had at 
least ten episodes of bronchitis a year which lasted for 
three or four days.  He reported that these episodes 
typically started as a slight soreness in the back of the 
throat, which then settled into the chest with a sense of 
congestion and, at times, pain behind the right scapula.  The 
veteran also stated that during some of these episodes he 
noticed his breathing was worse than at baseline.  It was 
stated that these symptoms typically go on several days until 
antibiotics are requested, which he claimed shortened the 
duration of the symptoms.  It was also stated that private 
physicians suspected a broncho-spastic component to these 
symptoms and inhalant drugs had been prescribed, which did 
improve symptoms of cough and congestion.  On chest 
examination, there was good excursion of the chest wall on 
inspiration.  Auscultation revealed normal breath sounds 
bilaterally.  There were fine rales over the right lung base.  
There were no wheezes on forced expiration.  On pulmonary 
function test, FVC was 100 percent of predicted.  Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) was 16.2 which was 93 percent of 
predicted.  The remainder of the pulmonary function test 
findings were within normal limits.  Chest X-ray study 
revealed diffuse pleural thickening over the entire lung 
field in a very patchy pattern.  There were linear streaks 
along the lateral chest wall bilaterally.  There did not 
appear to be significant increase in the interstitial 
markings suggestive of well defined interstitial lung 
disease.  The final diagnosis was that of asbestosis, 
although it was stated that at present, restrictive lung 
disease was minimal.  There was also a clinical diagnosis of 
asthma.


II.  Analysis

The veteran and his representative contend that a 30 percent 
disability evaluation is warranted for his service connected 
asbestosis.  The veteran has argued that he does not have 
trouble in warm weather, but in cold weather he reports that 
his lungs feel irritated, he has severe coughing spells, and 
needs to use an inhaler.  Based on these reported complaints, 
it is argued that a 30 percent disability evaluation is 
warranted.

The Board finds the veteran's claim for a higher evaluation 
for compensation benefits is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
claimant submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  Specifically, the Board notes that the veteran 
has been afforded multiple VA examinations, has provided 
testimony in a personal hearing, and all pertinent medical 
evidence identified has been obtained.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Compare Fenderson, supra (indicating 
that the "present level" rule, set out in Francisco, is not 
applicable to original ratings).  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's requests for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are then compared to the criteria set forth in VA's 
Schedule for Rating Disabilities.

However, prior to addressing the propriety of the evaluation 
to be assigned, the Board must first point out that the 
schedular criteria by which respiratory disorders are rated 
was changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed.Reg. 46720 (Sept. 5, 1996) (effective 
October 7, 1996).  Therefore, adjudication of the veteran's 
claim requires that both the old and the new rating criteria 
be considered.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  (The Board notes 
that the veteran was advised of the old criteria in the 
original statement of the case and has been advised of the 
new criteria in the most recent supplemental statement of the 
case.)

In regard to the rating criteria in effect prior to October 
7, 1996, the veteran's asbestosis was rated by analogy to 
silicosis under Diagnostic Code 6801 of the Rating Schedule.  
Under Diagnostic Code 6801, a 10 percent evaluation is 
warranted where the condition is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A 30 percent evaluation requires moderate symptoms with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, which is confirmed by pulmonary function 
tests.  A 60 percent rating requires severe symptoms with 
extensive fibrosis and severe dyspnea on slight exertion with 
a corresponding ventilatory deficit confirmed by pulmonary 
function tests and with a marked impairment of health.  
38 C.F.R. § 4.97, Diagnostic Code 6801 as in effect prior to 
October 7, 1996.

Under the new criteria, a 10 percent evaluation requires a 
forced vital capacity (FVC) of 75- to 80-percent predicted, 
or; diffusion capacity of the lung for carbon monoxide (DLCO) 
by the single breath method (SB) of 66- to 80-percent 
predicted.  A 30 percent evaluation requires a FVC of 65 to 
74 percent predicted; or, DLCO (SB) of 56 to 65 percent of 
predicted.  When asbestosis is manifested by FVC of 50 to 64 
percent of predicted, or DLCO (SB) of 40-50 percent of 
predicted; or; maximum exercise capacity of 15 to 20 
ml/kg/min of oxygen consumption with cardiorespiratory 
limitation, a 60 percent evaluation is assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833.

Having carefully reviewed the entire evidentiary record, the 
Board notes that the veteran's service-connected asbestosis, 
as demonstrated by most recent VA examination in March 1998, 
is currently manifested by complaints of intermittent 
episodes of bronchitis with symptoms of congestion and 
coughing, and findings of good excursion of the chest wall on 
inspiration, normal breath sounds bilaterally, fine rales 
over the right lung base, no wheezes on forced expiration, 
and on pulmonary function test, a FVC that was 100 percent of 
predicted, and a DLCO (SB) that was 93 percent of predicted, 
and a diagnosis of asbestosis with minimal restrictive lung 
disease.

Applying these findings to the appropriate rating criteria, 
the Board is of the opinion that the evidence of record does 
not support the veteran's position that he is entitled to a 
higher evaluation for the service-connected asbestosis under 
either the old or the new rating criteria.  Using the old 
criteria, the Board notes that, except for the veteran's 
contentions, the evidence fails to demonstrate dyspnea on 
slight exertion. In addition, the pulmonary function tests do 
not confirm even a moderate ventilatory defect.  Thus, an 
initial rating in excess of 10 percent under the old criteria 
is not warranted.  When applying the new criteria to the 
evidence, a rating in excess of 10 percent is still not 
warranted for any part of the appellate period following the 
change in the rating criteria.  The recent pulmonary function 
tests findings would not even warrant a compensable rating 
under that criteria.  Thus, the criteria for an increased 
evaluation under either the old or new criteria are simply 
not met.  The Board has considered the veteran's complaints 
of congestion and coughing, as well as shortness of breath, 
but finds those complaints are contemplated by the currently 
assigned 10 percent disability evaluation.

The Board also notes that, to whatever extent the veteran may 
be offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In evaluating the veteran's disorder, the Board has also 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson, supra.  It is the Board's 
conclusion, however, that at no time since the veteran filed 
his claim for service connection has his service-connected 
disorder been more than 10 percent disabling.  Consequently, 
a "staged rating" is not warranted.

In reaching its determination, the Board has also given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 3.102, 4.3, but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is clearly against the 
veteran's claim.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence or further relevant records that exist.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service connected asbestosis is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

